1     John C. Wynne (Bar No. 83041)
      wynne@dsmw.com
2     William P. Keith (Bar No. 270587)
      keith@dsmw.com
3     DUCKOR SPRADLING METZGER & WYNNE
      A Law Corporation
4     101 West Broadway, Suite 1700
      San Diego, California 92101
5     (619) 209-3000; (619) 209-3043 fax
6     Attorneys for Defendant
      SOUTHERN MONO HEALTHCARE DISTRICT
7     dba MAMMOTH HOSPITAL
8                           UNITED STATES DISTRICT COURT
9                         EASTERN DISTRICT OF CALIFORNIA
10    CLAYTON MENDEL, an individual             CASE NO.: 2:19-cv-00216-TLN-EFB
11                 Plaintiff,
                                                STIPULATED PROTECTIVE ORDER
12           v.
13    SOUTHERN MONO                             District Judge: Hon. Troy L. Nunley
      HEALTHCARE DISTRICT dba                   Magistrate Judge: Hon. Edmund F.
14    MAMMOTH HOSPITAL, a public                Brennan
      entity; MARK LIND, an individual;
15    DOES 1 THROUGH 100 inclusive,             Action Filed: February 4, 2019
                                                Trial Date: None Set
16                 Defendants.
17
18   1.     PURPOSES AND LIMITATIONS
19          Disclosure and discovery activity in this action are likely to involve production
20   of confidential, proprietary, or private information for which special protection from
21   public disclosure and from use for any purpose other than prosecuting this litigation
22   may be warranted. Accordingly, the parties hereby stipulate to and petition the court
23   to enter the following Stipulated Protective Order. The parties acknowledge that this
24   Order does not confer blanket protections on all disclosures or responses to discovery
25   and that the protection it affords from public disclosure and use extends only to the
26   limited information or items that are entitled to confidential treatment under the
27   applicable legal principles. The parties further acknowledge, as set forth in Section
28   12.3, below, that this Stipulated Protective Order does not entitle them to file
                                               -1-
                                  STIPULATED PROTECTIVE ORDER
     1780799v1                                                    Case No. 2:19-cv-00216-TLN-EFB
1    confidential information under seal; Civil Local Rule 141 sets forth the procedures
2    that must be followed and the standards that will be applied when a party seeks
3    permission from the court to file material under seal.
4    2.     DEFINITIONS
5                2.1   Challenging Party:     a Party or Non-Party that challenges the
6    designation of information or items under this Order.
7                2.2   “CONFIDENTIAL” Information or Items: information (regardless
8    of how it is generated, stored or maintained) or tangible things that qualify for
9    protection under Federal Rule of Civil Procedure 26(c). This includes, but is not
10   limited to, protected health information (“PHI”) and employee records.
11               2.3   Counsel (without qualifier): Outside Counsel of Record and House
12   Counsel (as well as their support staff).
13               2.4   Designating Party: a Party or Non-Party that designates information
14   or items that it produces in disclosures or in responses to discovery as
15   “CONFIDENTIAL.”
16               2.5   Disclosure or Discovery Material:          all items or information,
17   regardless of the medium or manner in which it is generated, stored, or maintained
18   (including, among other things, testimony, transcripts, and tangible things), that are
19   produced or generated in disclosures or responses to discovery in this matter.
20               2.6   Expert: a person with specialized knowledge or experience in a
21   matter pertinent to the litigation who has been retained by a Party or its counsel to
22   serve as an expert witness or as a consultant in this action.
23               2.7   House Counsel: attorneys who are employees of a party to this
24   action. House Counsel does not include Outside Counsel of Record or any other
25   outside counsel.
26               2.8   Non-Party: any natural person, partnership, corporation, association,
27   or other legal entity not named as a Party to this action.
28   ///
                                                 -2-
                                   STIPULATED PROTECTIVE ORDER
     1780799v1                                                       Case No. 2:19-cv-00216-TLN-EFB
1                2.9    Outside Counsel of Record: attorneys who are not employees of a
2    party to this action but are retained to represent or advise a party to this action and
3    have appeared in this action on behalf of that party or are affiliated with a law firm
4    which has appeared on behalf of that party.
5                2.10 Party: any party to this action, including all of its officers, directors,
6    employees, consultants, retained experts, and Outside Counsel of Record (and their
7    support staffs).
8                2.11 Producing Party: a Party or Non-Party that produces Disclosure or
9    Discovery Material in this action.
10               2.12 Professional Vendors: persons or entities that provide litigation
11   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
12   demonstrations, and organizing, storing, or retrieving data in any form or medium)
13   and their employees and subcontractors.
14               2.13 Protected Material: any Disclosure or Discovery Material that is
15   designated as “CONFIDENTIAL.”
16               2.14 Receiving Party: a Party that receives Disclosure or Discovery
17   Material from a Producing Party.
18   3.     SCOPE
19          The protections conferred by this Stipulation and Order cover not only
20   Protected Material (as defined above), but also (1) any information copied or
21   extracted from Protected Material; (2) all copies, excerpts, summaries, or
22   compilations of Protected Material; and (3) any testimony, conversations, or
23   presentations by Parties or their Counsel that might reveal Protected Material.
24   However, the protections conferred by this Stipulation and Order do not cover the
25   following information: (a) any information that is in the public domain at the time of
26   disclosure to a Receiving Party or becomes part of the public domain after its
27   disclosure to a Receiving Party as a result of publication not involving a violation of
28   this Order, including becoming part of the public record through trial or otherwise;
                                                 -3-
                                    STIPULATED PROTECTIVE ORDER
     1780799v1                                                       Case No. 2:19-cv-00216-TLN-EFB
1    and (b) any information known to the Receiving Party prior to the disclosure or
2    obtained by the Receiving Party after the disclosure from a source who obtained the
3    information lawfully and under no obligation of confidentiality to the Designating
4    Party. Any use of Protected Material at trial shall be governed by a separate
5    agreement or order.
6    4.     DURATION
7           Even after final disposition of this litigation, the confidentiality obligations
8    imposed by this Order shall remain in effect until a Designating Party agrees
9    otherwise in writing or a court order otherwise directs. Final disposition shall be
10   deemed to be the later of (1) dismissal of all claims and defenses in this action, with
11   or without prejudice; and (2) final judgment herein after the completion and
12   exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
13   including the time limits for filing any motions or applications for extension of time
14   pursuant to applicable law.
15   5.     DESIGNATING PROTECTED MATERIAL
16               5.1   Exercise of Restraint and Care in Designating Material for
17   Protection. Each Party or Non-Party that designates information or items for
18   protection under this Order must take care to limit any such designation to specific
19   material that qualifies under the appropriate standards. The Designating Party must
20   designate for protection only those parts of material, documents, items, or oral or
21   written communications that qualify – so that other portions of the material,
22   documents, items, or communications for which protection is not warranted are not
23   swept unjustifiably within the ambit of this Order.
24          Mass, indiscriminate, or routinized designations are prohibited. Designations
25   that are shown to be clearly unjustified or that have been made for an improper
26   purpose (e.g., to unnecessarily encumber or retard the case development process or
27   to impose unnecessary expenses and burdens on other parties) expose the Designating
28   Party to sanctions.
                                               -4-
                                   STIPULATED PROTECTIVE ORDER
     1780799v1                                                    Case No. 2:19-cv-00216-TLN-EFB
1           If it comes to a Designating Party’s attention that information or items that it
2    designated for protection do not qualify for protection, that Designating Party must
3    promptly notify all other Parties that it is withdrawing the mistaken designation.
4                5.2   Manner and Timing of Designations. Except as otherwise provided
5    in this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
6    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
7    under this Order must be clearly so designated before the material is disclosed or
8    produced.
9           Designation in conformity with this Order requires:
10                     (a)   for information in documentary form (e.g., paper or electronic
11   documents, but excluding transcripts of depositions or other pretrial or trial
12   proceedings), that the Producing Party affix the legend “CONFIDENTIAL” to each
13   page that contains protected material. If only a portion or portions of the material on
14   a page qualifies for protection, the Producing Party also must clearly identify the
15   protected portion(s) (e.g., by making appropriate markings in the margins).
16                     (b)   A Party or Non-Party that makes original documents or
17   materials available for inspection need not designate them for protection until after
18   the inspecting Party has indicated which material it would like copied and produced.
19   During the inspection and before the designation, all of the material made available
20   for inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
21   identified the documents it wants copied and produced, the Producing Party must
22   determine which documents, or portions thereof, qualify for protection under this
23   Order. Then, before producing the specified documents, the Producing Party must
24   affix the “CONFIDENTIAL” legend to each page that contains Protected Material.
25   If only a portion or portions of the material on a page qualifies for protection, the
26   Producing Party also must clearly identify the protected portion(s) (e.g., by making
27   appropriate markings in the margins).
28                     (c)   for testimony given in deposition or in other pretrial or trial
                                               -5-
                                   STIPULATED PROTECTIVE ORDER
     1780799v1                                                    Case No. 2:19-cv-00216-TLN-EFB
1    proceedings, that the Designating Party identify on the record, before the close of the
2    deposition, hearing, or other proceeding, all protected testimony.
3                       (d)   for information produced in some form other than
4    documentary and for any other tangible items, that the Producing Party affix in a
5    prominent place on the exterior of the container or containers in which the
6    information or item is stored the legend “CONFIDENTIAL.” If only a portion or
7    portions of the information or item warrant protection, the Producing Party, to the
8    extent practicable, shall identify the protected portion(s).
9                 5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
10   failure to designate qualified information or items does not, standing alone, waive the
11   Designating Party’s right to secure protection under this Order for such material.
12   Upon timely correction of a designation, the Receiving Party must make reasonable
13   efforts to assure that the material is treated in accordance with the provisions of this
14   Order.
15   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
16                6.1   Timing of Challenges. Any Party or Non-Party may challenge a
17   designation of confidentiality at any time. Unless a prompt challenge to a Designating
18   Party’s confidentiality designation is necessary to avoid foreseeable, substantial
19   unfairness, unnecessary economic burdens, or a significant disruption or delay of the
20   litigation, a Party does not waive its right to challenge a confidentiality designation
21   by electing not to mount a challenge promptly after the original designation is
22   disclosed.
23                6.2   Meet and Confer. The Challenging Party shall initiate the dispute
24   resolution process by providing written notice of each designation it is challenging
25   and describing the basis for each challenge. To avoid ambiguity as to whether a
26   challenge has been made, the written notice must recite that the challenge to
27   confidentiality is being made in accordance with this specific paragraph of the
28   Protective Order. The parties shall attempt to resolve each challenge in good faith
                                                 -6-
                                    STIPULATED PROTECTIVE ORDER
     1780799v1                                                      Case No. 2:19-cv-00216-TLN-EFB
1    and must begin the process by conferring directly (in voice to voice dialogue; other
2    forms of communication are not sufficient) within 14 days of the date of service of
3    notice. In conferring, the Challenging Party must explain the basis for its belief that
4    the confidentiality designation was not proper and must give the Designating Party
5    an opportunity to review the designated material, to reconsider the circumstances,
6    and, if no change in designation is offered, to explain the basis for the chosen
7    designation. A Challenging Party may proceed to the next stage of the challenge
8    process only if it has engaged in this meet and confer process first or establishes that
9    the Designating Party is unwilling to participate in the meet and confer process in a
10   timely manner.
11               6.3   Judicial Intervention.   If the Parties cannot resolve a challenge
12   without court intervention, the Designating Party shall file and serve a motion to
13   retain confidentiality within 21 days of the initial notice of challenge or within 14
14   days of the parties agreeing that the meet and confer process will not resolve their
15   dispute, whichever is earlier. Each such motion must be accompanied by a competent
16   declaration affirming that the movant has complied with the meet and confer
17   requirements imposed in the preceding paragraph. Failure by the Designating Party
18   to make such a motion including the required declaration within 21 days (or 14 days,
19   if applicable) shall automatically waive the confidentiality designation for each
20   challenged designation. In addition, the Challenging Party may file a motion
21   challenging a confidentiality designation at any time if there is good cause for doing
22   so, including a challenge to the designation of a deposition transcript or any portions
23   thereof. Any motion brought pursuant to this provision must be accompanied by a
24   competent declaration affirming that the movant has complied with the meet and
25   confer requirements imposed by the preceding paragraph.
26          The burden of persuasion in any such challenge proceeding shall be on the
27   Designating Party. Frivolous challenges, and those made for an improper purpose
28   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
                                                -7-
                                   STIPULATED PROTECTIVE ORDER
     1780799v1                                                    Case No. 2:19-cv-00216-TLN-EFB
1    expose the Challenging Party to sanctions. Unless the Designating Party has waived
2    the confidentiality designation by failing to file a motion to retain confidentiality as
3    described above, all parties shall continue to afford the material in question the level
4    of protection to which it is entitled under the Producing Party’s designation until the
5    court rules on the challenge.
6    7.     ACCESS TO AND USE OF PROTECTED MATERIAL
7                7.1   Basic Principles. A Receiving Party may use Protected Material that
8    is disclosed or produced by another Party or by a Non-Party in connection with this
9    case only for prosecuting, defending, or attempting to settle this litigation. Such
10   Protected Material may be disclosed only to the categories of persons and under the
11   conditions described in this Order. When the litigation has been terminated, a
12   Receiving Party must comply with the provisions of section 13 below (FINAL
13   DISPOSITION).
14          Protected Material must be stored and maintained by a Receiving Party at a
15   location and in a secure manner that ensures that access is limited to the persons
16   authorized under this Order.
17               7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
18   otherwise ordered by the court or permitted in writing by the Designating Party, a
19   Receiving     Party     may     disclose   any    information     or    item     designated
20   “CONFIDENTIAL” only to:
21                     (a)   the Receiving Party’s Outside Counsel of Record in this
22   action, as well as employees of said Outside Counsel of Record to whom it is
23   reasonably necessary to disclose the information for this litigation and who have
24   signed the “Acknowledgment and Agreement to Be Bound” that is attached hereto as
25   Exhibit A;
26                     (b)   the officers, directors, and employees (including House
27   Counsel) of the Receiving Party to whom disclosure is reasonably necessary for this
28   litigation and who have signed the “Acknowledgment and Agreement to Be Bound”
                                                 -8-
                                     STIPULATED PROTECTIVE ORDER
     1780799v1                                                       Case No. 2:19-cv-00216-TLN-EFB
1    (Exhibit A);
2                    (c)    Experts (as defined in this Order) of the Receiving Party to
3    whom disclosure is reasonably necessary for this litigation and who have signed the
4    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
5                    (d)    the court and its personnel;
6                    (e)    court reporters and their staff, professional jury or trial
7    consultants, mock jurors, and Professional Vendors to whom disclosure is reasonably
8    necessary for this litigation and who have signed the “Acknowledgment and
9    Agreement to Be Bound” (Exhibit A);
10                   (f)    during their depositions, witnesses in the action to whom
11   disclosure is reasonably necessary and who have signed the “Acknowledgment and
12   Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
13   Party or ordered by the court. Pages of transcribed deposition testimony or exhibits
14   to depositions that reveal Protected Material must be separately bound by the court
15   reporter and may not be disclosed to anyone except as permitted under this Stipulated
16   Protective Order.
17                   (g)    the author or recipient of a document containing the
18   information or a custodian or other person who otherwise possessed or knew the
19   information.
20   8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
21          IN OTHER LITIGATION
22          If a Party is served with a subpoena or a court order issued in other litigation
23   that compels disclosure of any information or items designated in this action as
24   “CONFIDENTIAL,” that Party must:
25                   (a)    promptly notify in writing the Designating Party. Such
26   notification shall include a copy of the subpoena or court order;
27   ///
28                   (b)    promptly notify in writing the party who caused the subpoena
                                               -9-
                                  STIPULATED PROTECTIVE ORDER
     1780799v1                                                    Case No. 2:19-cv-00216-TLN-EFB
1    or order to issue in the other litigation that some or all of the material covered by the
2    subpoena or order is subject to this Protective Order. Such notification shall include
3    a copy of this Stipulated Protective Order; and
4                    (c)    cooperate with respect to all reasonable procedures sought to
5    be pursued by the Designating Party whose Protected Material may be affected.
6           If the Designating Party timely seeks a protective order, the Party served with
7    the subpoena or court order shall not produce any information designated in this
8    action as “CONFIDENTIAL” before a determination by the court from which the
9    subpoena or order issued, unless the Party has obtained the Designating Party’s
10   permission. The Designating Party shall bear the burden and expense of seeking
11   protection in that court of its confidential material – and nothing in these provisions
12   should be construed as authorizing or encouraging a Receiving Party in this action to
13   disobey a lawful directive from another court.
14   9.     A    NON-PARTY’S        PROTECTED          MATERIAL        SOUGHT         TO      BE
15          PRODUCED IN THIS LITIGATION
16                   (a)    The terms of this Order are applicable to information produced
17   by a Non-Party in this action and designated as “CONFIDENTIAL.” Such
18   information produced by Non-Parties in connection with this litigation is protected
19   by the remedies and relief provided by this Order. Nothing in these provisions should
20   be construed as prohibiting a Non-Party from seeking additional protections.
21                   (b)    In the event that a Party is required, by a valid discovery
22   request, to produce a Non-Party’s confidential information in its possession, and the
23   Party is subject to an agreement with the Non-Party not to produce the Non-Party’s
24   confidential information, then the Party shall:
25   ///
26   ///
27                          (1)    promptly notify in writing the Requesting Party and the
28   Non-Party that some or all of the information requested is subject to a confidentiality
                                               -10-
                                   STIPULATED PROTECTIVE ORDER
     1780799v1                                                     Case No. 2:19-cv-00216-TLN-EFB
1    agreement with a Non-Party;
2                           (2)    promptly provide the Non-Party with a copy of the
3    Stipulated Protective Order in this litigation, the relevant discovery request(s), and a
4    reasonably specific description of the information requested; and
5                           (3)    make the information requested available for inspection
6    by the Non-Party.
7                    (c)    If the Non-Party fails to object or seek a protective order from
8    this court within 14 days of receiving the notice and accompanying information, the
9    Receiving Party may produce the Non-Party’s confidential information responsive to
10   the discovery request. If the Non-Party timely seeks a protective order, the Receiving
11   Party shall not produce any information in its possession or control that is subject to
12   the confidentiality agreement with the Non-Party before a determination by the court.
13   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
14   of seeking protection in this court of its Protected Material.
15   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
16          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
17   Protected Material to any person or in any circumstance not authorized under this
18   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
19   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
20   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
21   persons to whom unauthorized disclosures were made of all the terms of this Order,
22   and (d) request such person or persons to execute the “Acknowledgment and
23   Agreement to Be Bound” that is attached hereto as Exhibit A.
24   ///
25   ///
26   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
27          PROTECTED         MATERIAL
28          When a Producing Party gives notice to Receiving Parties that certain
                                               -11-
                                  STIPULATED PROTECTIVE ORDER
     1780799v1                                                    Case No. 2:19-cv-00216-TLN-EFB
1    inadvertently produced material is subject to a claim of privilege or other protection,
2    the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
3    Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
4    may be established in an e-discovery order that provides for production without prior
5    privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
6    parties reach an agreement on the effect of disclosure of a communication or
7    information covered by the attorney-client privilege or work product protection, the
8    parties may incorporate their agreement in the stipulated protective order submitted
9    to the court.
10   12.    MISCELLANEOUS
11               12.1 Right to Further Relief. Nothing in this Order abridges the right of
12   any person to seek its modification by the court in the future.
13               12.2 Right to Assert Other Objections. By stipulating to the entry of this
14   Protective Order no Party waives any right it otherwise would have to object to
15   disclosing or producing any information or item on any ground not addressed in this
16   Stipulated Protective Order. Similarly, no Party waives any right to object on any
17   ground to use in evidence of any of the material covered by this Protective Order.
18               12.3 Filing Protected Material. Without written permission from the
19   Designating Party or a court order secured after appropriate notice to all interested
20   persons, a Party may not file in the public record in this action any Protected Material.
21   A Party that seeks to file under seal any Protected Material must comply with Local
22   Rule 141. Protected Material may only be filed under seal pursuant to a court order
23   authorizing the sealing of the specific Protected Material at issue. Pursuant to Local
24   Rule 141, a sealing order will issue only upon a request establishing that the Protected
25   Material at issue is privileged, protectable as a trade secret, or otherwise entitled to
26   protection under the law. If a Receiving Party’s request to file Protected Material
27   under seal pursuant to Local Rule 141 is denied by the court, then the Receiving Party
28   may file the information in the public record unless otherwise instructed by the court.
                                               -12-
                                   STIPULATED PROTECTIVE ORDER
     1780799v1                                                     Case No. 2:19-cv-00216-TLN-EFB
1    13.    FINAL DISPOSITION
2           Within 60 days after the final disposition of this action, as defined in paragraph
3    4, each Receiving Party must return all Protected Material to the Producing Party or
4    destroy such material. As used in this subdivision, “all Protected Material” includes
5    all copies, abstracts, compilations, summaries, and any other format reproducing or
6    capturing any of the Protected Material. Whether the Protected Material is returned
7    or destroyed, the Receiving Party must submit a written certification to the Producing
8    Party (and, if not the same person or entity, to the Designating Party) by the 60 day
9    deadline that (1) identifies (by category, where appropriate) all the Protected Material
10   that was returned or destroyed and (2) affirms that the Receiving Party has not
11   retained any copies, abstracts, compilations, summaries or any other format
12   reproducing or capturing any of the Protected Material, other than as permitted in this
13   paragraph. Notwithstanding this provision, Counsel are entitled to retain an archival
14   copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
15   memoranda, correspondence, written discovery, deposition and trial exhibits, expert
16   reports, attorney work product, and consultant and expert work product, even if such
17   materials contain Protected Material. Any such archival copies that contain or
18   constitute Protected Material remain subject to this Protective Order as set forth in
19   Section 4 (DURATION).
20          IT IS SO ORDERED.
21   DATED: October 29, 2019.
22
23
24
25
26
27
28
                                               -13-
                                   STIPULATED PROTECTIVE ORDER
     1780799v1                                                     Case No. 2:19-cv-00216-TLN-EFB
1                                         EXHIBIT A
2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3           I, _____________________________ [print or type full name], of
4    _________________ [print or type full address], declare under penalty of perjury that
5    I have read in its entirety and understand the Stipulated Protective Order that was
6    issued by the United States District Court for the Eastern District of California on
7    [date] in the case of ___________ Clayton Mendel v. Southern Mono Healthcare
8    District et al., Case No. 2:18-cv-00216-TLN-EFB. I agree to comply with and to be
9    bound by all the terms of this Stipulated Protective Order and I understand and
10   acknowledge that failure to so comply could expose me to sanctions and punishment
11   in the nature of contempt. I solemnly promise that I will not disclose in any manner
12   any information or item that is subject to this Stipulated Protective Order to any
13   person or entity except in strict compliance with the provisions of this Order.
14          I further agree to submit to the jurisdiction of the United States District Court
15   for the Eastern District of California for the purpose of enforcing the terms of this
16   Stipulated Protective Order, even if such enforcement proceedings occur after
17   termination of this action.
18          I hereby appoint __________________________ [print or type full name] of
19   _______________________________________ [print or type full address and
20   telephone number] as my California agent for service of process in connection with
21   this action or any proceedings related to enforcement of this Stipulated Protective
22   Order.
23   Date: ______________________________________
24   City and State where sworn and signed: _________________________________
25   Printed name: _______________________________
26
27   Signature: __________________________________
28
                                               -14-
                                   STIPULATED PROTECTIVE ORDER
     1780799v1                                                    Case No. 2:19-cv-00216-TLN-EFB
